                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

  UNITED STATES OF AMERICA,                          )
                                                     )
         Plaintiff,                                  )   Criminal Action No. 6: 06-111-DCR
                                                     )
  V.                                                 )
                                                     )
  RICKY ALLEN WALKER,                                )     MEMORANDUM OPINION
                                                     )         AND ORDER
         Defendant.                                  )

                                     *** *** *** ***

       Defendant Ricky Walker has filed a letter, docketed by the clerk as a motion, requesting

the appointment of counsel. [Record No. 117] The Court will treat the letter as a motion to

appoint counsel and a request for a sentence reduction pursuant to the First Step Act of 2018

(“2018 Act”). [Id.] After reviewing the record, the Court has determined that neither

appointment of counsel nor relief under the 2018 Act is appropriate.

                                               I.

       It is necessary to review the history of Walker’s conviction and sentence to determine

whether a sentence reduction is appropriate. Walker pleaded guilty on October 13, 1998, to

one count of possession with intent to distribute and distribution of cocaine base, and one count

of being a felon in possession of a firearm. See United States v. Walker, U.S. Dist. Ct., E.D.

Ky., Pikeville Div., Criminal No. 7:98-24-JMH. On April 19, 1999, Walker was sentenced on

April 19, 1999, by United States District Judge Joseph M. Hood to a term of imprisonment of

72 months, to be followed by a 6-year term of supervised release. See id. Walker continually




                                               ‐1-
violated the terms of his supervision, which eventually resulted in an indictment in the present

case for distributing and conspiring to distribute cocaine base.

       Walker pleaded guilty on September 10, 2007, to conspiracy to possess with intent to

distribute five grams or more of cocaine base in violation of 21 U.S.C. §§ 841 and 846.

[Record No 63] Pursuant to the United States Sentencing Guidelines (“U.S.S.G.”), Walker

was assigned a base offense level of 26 based upon the amount of cocaine base, cocaine, and

marijuana attributed to him. U.S.S.G. § 2D1.1. His offense level, however, was increased to

37 because he was properly classified as a career offender within the meaning of U.S.S.G. §

4B1.1 and the statutory maximum for the offense was life. A three-level adjustment was

applied for acceptance of responsibility, resulting in a total offense level of 34. And because

Walker was a career offender, he was placed in Criminal History Category VI for purposes of

calculating his guideline range of imprisonment. U.S.S.G. § 4B1.1. Walker’s total offense

level of 34, combined with a Criminal History Category VI, produced a guidelines range of

262 to 327 months’ imprisonment. Walker was ultimately sentenced to a term of imprisonment

of 220 months followed by a term of supervised release of 8 years. [Record No. 76]

       In imposing the sentence, the Court provided an extensive explanation regarding why

Walker should serve a minimum of 220 months incarceration for his continuing drug activity.

As the Court explained:

       In looking at the criminal history of the defendant, there are some very serious
       offenses that have been committed. But it is noteworthy to point out that, in
       particular, one federal conviction that appears in Paragraph – at Paragraph 61 of
       the presentence report. The defendant was convicted of possession with intent
       to distribute cocaine base – again, crack cocaine – back in 1998. And at that
       time, his guideline range – he was a career offender, and at that time his
       guideline range was 188 to 235 months.



                                              ‐2-
       The Court eventually sentenced him to a term of 72 months, which was a
       substantial reduction from what he was facing at the time.

       And it would appear that, based upon that reduction, that he should have learned
       his lesson at that time that further drug activity would not be tolerated by the
       Court, in federal court.

       But of course, he has involved himself in that activity, and he’s involved other
       individuals, one of which has already been before this Court, Mr. [sic] Wallace,
       a very unfortunate individual [who] was previously sentenced.

       So this defendant has not been deterred from criminal conduct as a result of prior
       sentences that were imposed, again, by this Court, by another Judge of this
       Court.

       [] the Court is concerned that there is a need to impose a sentence that will
       provide sufficient deterrence for the defendant so that he understands that this
       type of conduct will not be tolerated.

       The Court also believes that there’s a need to impose a lengthy sentence to
       protect the public from future crimes of this defendant. And while he has
       apologized, the Court has to take that apology with a grain of salt, based on his
       criminal history.

[Record No. 84, pp. 8-9] The Court also explained that it would typically impose a sentence

of 300 months for this conduct, so that was the starting point. Further, “[t]he Court would

ordinarily reduce a sentence in a case such as this by five years, but in this case I’m going to

go down by 80 months, instead of 60 months.” [Id. at 10.] The Court determined that reducing

the sentence by an additional 20 months was appropriate based upon the information provided

by the defendant.

                                               II.

       In evaluating requests for sentencing reductions under the 2018 Act, the Court looks to

the provisions of 18 U.S.C. § 3582(c)(2), in determining: (i) the substantive factors to be

considered and (ii) whether counsel should be appointed in connection with reduction requests.

Once a sentence is imposed by a district court, it has limited authority to modify that sentence.
                                               ‐3-
However, a sentence may be modified “to the extent . . . expressly permitted by statute . . .”

and “in the case of a defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the [United States] Sentencing

Commission.” 18 U.S.C. § 3582(c).

       The Fair Sentencing Act of 2010 (“FSA”) was enacted to “restore fairness to Federal

cocaine sentencing” and lessen the difference between defendants convicted of crimes

involving cocaine base versus powder cocaine. Pub. L. No. 111-220, 124 Stat. 2372 (Aug. 3,

2010). The FSA amended 21 U.S.C. § 841 by increasing the amount of cocaine base needed

to trigger the mandatory minimum sentences provided by the statute. Id. Prior to the FSA, a

mandatory minimum sentence under 21 U.S.C. § 841(b)(1)(B) was triggered by violations

involving 5 grams or more of a mixture or substance containing cocaine base. 21 U.S.C. §

841(b)(1)(B) (Effective until: Aug. 2, 2010). The FSA increased the amount needed to trigger

that mandatory minimum to 28 grams or more of a mixture or substance containing cocaine

base. 21 U.S.C. § 841(b)(1)(B) (Effective: Aug. 3, 2010).

       After the FSA was enacted, any violation involving less than 28 grams did not result in

a mandatory minimum sentence. Instead, there is only a statutory maximum penalty. The

statutory maximum penalty is not more than 20 years imprisonment, but “[i]f any person

commits such a violation after a prior conviction for a felony drug offense has become final,

such person shall be sentenced to a term of imprisonment of not more than 30 years.” 21

U.S.C. § 841(b)(1)(C). The FSA did not previously apply retroactively to defendants who

were sentenced before the FSA was enacted. United States v. Tillman, 511 F. App’x 519, 521

(6th Cir. 2013) (citing Dorsey v. United States, 567 U.S. 260 (2012)).



                                             ‐4-
       The 2018 Act made the FSA retroactive. See Pub. L. No. 115-391, 132 Stat. 5194

(2018). As relevant here, section 404 of the 2018 Act states that, “[a] court that imposed a

sentence for a covered offense may, on motion of the defendant, the Director of the Bureau of

Prisons, the attorney for the Government, or the court, impose a reduced sentence as if sections

2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect

at the time the covered offense was committed.” Id. § 404(a). Accordingly, the Court must

initially determine whether a defendant is eligible under the 2018 Act, and then may, but is not

required, to reduce the sentence of an eligible defendant.

       i.     Eligibility for a Reduction

       A defendant may be eligible for a sentence reduction under the 2018 Act if he or she

was sentenced for a “covered offense”. A “covered offense means a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before

August 3, 2010.” Pub. L. No. 115-391, § 404(a), Stat. 5194 (2018). Walker appears to be

eligible under the 2018 Act because the offense was committed before August 3, 2010, he was

previously subject to the enhanced statutory penalties under 21 U.S.C. § 841(b)(1)(B), and

those statutory penalties were modified by section 2 of the FSA. Additionally, Walker has not

made a previous motion under the 2018 Act to reduce his sentence, and his sentence has not

previously been reduced.

       Further, a defendant is eligible for a sentence reduction if it is expressly permitted by

statute. 18 U.S.C. § 3582. The 2018 Act expressly makes the FSA retroactive and permits

sentence reductions for covered offenses. See Pub. L. No. 115-391, 132 Stat. 5194 (2018).



                                              ‐5-
       ii.    The Appropriateness of a Reduction

       While a defendant may be eligible for a reduction under Section 404 of the 2018 Act,

“[n]othing in this section shall be construed to require a court to reduce any sentence pursuant

to this section.” Pub. L. No. 115-391, 132 Stat. 5194 (2018). Accordingly, the Court has

discretion regarding whether a reduction is appropriate and must weigh the 18 U.S.C. § 3553(a)

factors in making this decision. Therefore, to determine whether a sentence reduction is

appropriate, the Court examines Walker’s initial sentence in conjunction with the 18 U.S.C. §

3553(a) factors.

       Walker was properly classified as a career offender because he was at least 18 years

old at the time he committed the offense in issue, the offense is a felony controlled substance

offense, and he has two prior felony convictions for controlled substance offenses. Walker’s

previous convictions of trafficking controlled substance 1st degree and possession with intent

to distribute and distribution of cocaine base qualify because they are offenses under state or

federal law punishable by imprisonment for a term greater than one year. Further, they prohibit

the manufacture, import, export, distribution, or dispensing of a controlled substance.

Therefore, the classification of career offender is appropriate for Walker

       Additionally, the guideline provisions increase the offense level for career offenders

based on the statutory maximum of the offense. U.S.S.G. § 4B1.1. If the present offense

occurs after a previous conviction for a serious drug felony has become final, 21 U.S.C. §

841(b)(1)(C) provides for a statutory maximum of 30 years imprisonment. As previously

explained, the present offense occurred while Walker was subject to supervised release

following a conviction for possession with intent to distribute and distribution of cocaine base

which qualifies as a felony drug offense under 21 U.S.C. § 802(44). Accordingly, if the FSA
                                              ‐6-
was enacted at the time of his sentencing, the statutory maximum would have been 30 years

imprisonment. See 21 U.S.C. § 841(b)(1)(C). Because Walker is a career offender and the

new statutory maximum is 30 years, his offense level would be 34. See U.S.S.G. § 4B1.1.

Applying the three-level reduction for acceptance of responsibility, his total offense level

would be 31. Walker’s total offense level of 31 and his criminal history category of Category

VI would create a new guidelines range of 188 to 235 months.

       Walker provided substantial assistance to the United States, leading to a downward

departure from the previous guidelines range and resulting in a term of incarceration of 220

months being imposed by the Court. This term of imprisonment is within the new guidelines

range of 188 to 235 months and is below the statutory maximum provided by 21 U.S.C. §

841(b)(1)(C). And although Walker provided substantial assistance leading to a downward

departure, a further reduction of his sentence would not be appropriate. The Court previously

explained why Walker should serve a minimum of 220 months incarceration and the Court will

not deviate from its prior explanation. [Record Nos. 84, 108] The rationale has not changed

with the passage of time.

       An analysis of the 18 U.S.C. § 3553(a) factors supports the conclusion that a sentence

reduction is not appropriate here. As previously noted, Walker was on supervised release

following a conviction for possession with intent to distribute cocaine base when the instant

offense occurred. His previous conviction for a similar offense indicates the earlier term of

imprisonment did not deterred him from additional criminal conduct. Accordingly, there is a

need for the Court to maintain the lengthy sentence previously imposed to provide specific

deterrence for Walker. Additionally, a sentence of 220 months appropriately protects the

public from potential, future crimes of Walker.
                                             ‐7-
                                               III.

       There is no constitutional right to counsel in proceedings filed under 18 U.S.C. § 3582.

See United States v. Bruner, No. 5:14-cr-05-KKC, 2017 WL 1060434, at *2 (E.D. Ky. Mar.

21, 2017) (“Courts have considered whether defendants are entitled to counsel as a right when

filing under 18 U.S.C. § 3582(c)(2) [and 18 U.S.C. § 3582(c)(1)], and have found that no such

constitutional right exists”) (citing United States v. Huffman, No. 6:08-34-DCR, 2015 WL

3619902, at *1 n. 1 (E.D. Ky. June 9, 2015)). Accordingly, the Court has discretion to

determine whether appointing counsel is appropriate in the present case. And here, the

appointment of counsel is ultimately unnecessary because a sentence reduction is not

appropriate.

                                             IV.

       For the reasons outlined above, it is hereby

       ORDERED that Defendant Ricky Walker’s request for appointment of counsel and for

relief under the First Step Act of 2018 [Record No. 117] is DENIED.

       Dated: July 18, 2019.




                                              ‐8-
